PER CURIAM.
We reverse the order discharging Ransel Davis from criminal prosecution because of a speedy trial violation upon authority of Florida Rules of Criminal Procedure 3.191 and Giglio v. Kaplan, 392 So.2d 1004 (Fla. 4th DCA 1981), State v. Breedlove, 400 So.2d 468 (Fla. 4th DCA), pet. for rev. den., 402 So.2d 608 (Fla. 1981).
We further point out that placing a de-tainer on a defendant who is in custody in another jurisdiction based on unrelated charges does not trigger the running of the speedy trial rule. Perkins v. State, 457 So.2d 1053 (Fla. 1st DCA 1984), State v. Lazarus, 433 So.2d 1314 (Fla. 2d DCA 1983), and Gaskins v. State, 415 So.2d 132 (Fla. 5th DCA 1982).
Reversed.
DOWNEY, LETTS and WALDEN, JJ., concur.